                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                  No. 5:17-CR-159-D



UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
JAMES EUGENE JOHNSON,                         )
                                              )
                          Defendant.          )


       On August 11, 2020, James Eugene Johnson ("Johnson") moved pro se for compassionate

release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5238--41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed a memorandum and records

in support [D.E. 55]. On September 22, 2020, Johnson's counsel filed a memorandum and an

exhibit in support [D.E. 56, 57]. On October 6, 2020, the government responded in opposition [D.E.

60]. As explained below, the court denies Johnson's motion for compassionate release.

                                                  l

       On July 14, 2017, pursuant to a written plea agreement, Johnson pleaded guilty to being a

felon in possession of a firearm. See [D.E. 20, 22]. On January 9, 2018, the court held Johnson's

sentencing hearing. See [D.E. 40]. At the hearing, the court adopted the facts set forth in the

Presentence Investigation Report ("PSR"). See [D.E. 42] 1; Fed. R. Crim. P. 32(i)(3)(A)-(B). The

court calculated Johnson's total offense level to be 27, his criminal history category to be VI, and

his advisory guideline range to be 120 months' imprisonment. See [D.E. 42] 1. After granting the

government's downward departure motion and thoroughly considering all relevant factors under 18




           Case 5:17-cr-00159-D Document 62 Filed 03/26/21 Page 1 of 8
U.S.C. § 3553(a), the court sentenced Johnson to 72 months' imprisonment. See [D.E. 39, 41, 42].

Johnson did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

                                                  2

           Case 5:17-cr-00159-D Document 62 Filed 03/26/21 Page 2 of 8
extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           oflife expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (Il) suffering from a serious functional or cognitive impairment,
                                  or

                             (DI) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment of a correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75 ·
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    3

             Case 5:17-cr-00159-D Document 62 Filed 03/26/21 Page 3 of 8
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A).     See, e.g., United States v. McCoy, 981 F.3d 271, 280--84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See,~ id. at 280--84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United States v. Gunn 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);




                  (D) Other Reasons.-As determined by the Director of the Bureau of ·
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 5:17-cr-00159-D Document 62 Filed 03/26/21 Page 4 of 8
United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020)

(unpublished).

        Johnsoncontendsthatheexhaustedhiiuidministrativeremedies. See [D.E. SS-1]; [D.E. S6]

2. The government has not invoked section 3S82's exhaustion requirement. See United States v.

Amm, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Johnson's claim on

the merits.

        Johnson seeks compassionate release pursuant to section 3S82(c)(l)(A). In support of his

request, Johnson cites the COVID-19 pandemic, his hypertension, and his status as a former smoker.

See [D.E. SS] 3-7; [D.E. S6] 1, 4--6; [D.E. S7]. Johnson also cites the conditions at FCI Edgefield,

his education, his conduct while incarcerated, his rehabilitation efforts, that he has served two-thirds

of his federal sentence, and his release plan. See [D.E. SS] 3-S, 7; [D.E. S6] 4-9.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Johnson states that

he suffers from hypertension and is a former smoker, he has not demonstrated that he is not going

to recover from these conditions or that they cannot be treated while Johnson serves his sentence.

Accordingly, reducing Johnson's sentence is not consistent with application note l(A). See 18

U.S.C. § 3S82(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, the conditions at FCI Edgefield, and Johnson's health conditions are


       2
          The Fourth Circuit has not addressed whether section 3S82' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Amm, 960 F .3d at 833-34.

                                                   s
              Case 5:17-cr-00159-D Document 62 Filed 03/26/21 Page 5 of 8
extraordinary and compelling reasons under section 3S82(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, having reviewed the entire record, the section 3SS3(a) factors counsel

against reducing Johnson's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

        Johnson is 40 years old and engaged in serious criminal behavior in September 2016. See

PSR [D.E. 34]    ,r,r 6-7.   On September 17, 2016, law enforcement officers discovered Johnson

unconscious in the driver's seat of a vehicle rolling back.wards in a parking lot in Fayetteville, North

Carolina. See id. Officers removed Johnson from the vehicle, noted the odor of alcohol, and

detained Johnson for driving while impaired. See id. When officers searched Johnson's car, they

found a stolen .45 caliber handgun, two dosage units of cocaine, .37 grams of marijuana, 15 dosage

units of Xanax, .37 grams of cocaine, and 61 dosage units of Oxycodone. See id. When Johnson

possessed the stolen .45 caliber handgun, Johnson was a convicted felon and had served a lengthy

sentence in state custody for being a felon in possession ofa firearm, from which he learned nothing.

See id. ,r 26.

        Johnson is a recidivist's recidivist with convictions for carrying a concealed firearm;

possession of cocaine; possession of less than 20 grams of marijuana; battery (two counts); sell,

manufacture, deliver, or possess with intent to sell, manufacture, or deliver a controlled substance;

possession of a weapon by a convicted felon-firearm or concealed weapon; drinking beer or wine

while driving; possession with intent to manufacture, sell, or deliver a schedule JI controlled

substance; lewd and lascivious behavior-victim age 12 to 16; careless and reckless driving;

                                                   6

             Case 5:17-cr-00159-D Document 62 Filed 03/26/21 Page 6 of 8
possession of an open container; possession with intent to manufacture, sell, or deliver cocaine;

possession with intent to manufacture, sell, or deliver marijuana (two counts); maintaining a vehicle,

dwelling, or place for controlled substances (two counts); driving while impaired; possession of

cocaine; resisting a public officer; possessing, selling or buying a firearm with an altered serial

number; possession of drug paraphernalia; driving while license revoked; and possession of firearm

by a felon. See id. ,r,r 12-26. Johnson also has performed poorly on supervision and has a sporadic

work history. See id. ,r,r 12-13, 15-16, 42-55. Nonetheless, Johnson has taken some positive steps

while incarcerated on his federal sentence. See [D.E. 55] 3-5; [D.E. 56] 7-9.

       The court has considered Johnson's exposure to COVID-19, the conditions at FCI Edgefield,

his health conditions, his education, his conduct while incarcerated, his rehabilitation efforts, that

he has served two-thirds of his federal sentence, and his release plan. Cf. Pel)per v. United States,

562 U.S. 476, 480-81 (2011); United States v. Mm, 916 F.3d 389, 398 (4th Cir. 2019). Having

considered the entire record, the steps that the BOP has taken to address COVID-19 and treat

Johnson, the section 3553(a) factors, Johnson's arguments, the government's persuasive response,

and the need to punish Johnson for his serious criminal behavior, to incapacitate Johnson, to promote

respect for the law, to deter others, and to protect society, the court declines to grant Johnson's

motion for compassionate release. See,~ Chavez-Meza v. United States, 138 S. Ct. 1959,

1966--68 (2018); Ruffin, 978 F .3d at 1008--09; Cham.bliss, 948 F .3d at 693-94; United States v. Hill,

No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                  II.

       In sum, the court DENIES Johnson's motion for compassionate release [D.E. 55].




                                                  7

           Case 5:17-cr-00159-D Document 62 Filed 03/26/21 Page 7 of 8
SO ORDERED.. This 2 S day of March 2021.



                                           1tlsc~m
                                           United States District Judge




                                  8

   Case 5:17-cr-00159-D Document 62 Filed 03/26/21 Page 8 of 8
